Case 19-23711-SLM     Doc 34    Filed 05/18/21 Entered 05/18/21 12:40:29        Desc Main
                               Document      Page 1 of 4




                                                        Order Filed on May 18, 2021
                                                        by Clerk,
                                                        U.S. Bankruptcy Court
                                                        District of New Jersey




DATED: May 18, 2021
Case 19-23711-SLM   Doc 34    Filed 05/18/21 Entered 05/18/21 12:40:29   Desc Main
                             Document      Page 2 of 4
Case 19-23711-SLM   Doc 34    Filed 05/18/21 Entered 05/18/21 12:40:29   Desc Main
                             Document      Page 3 of 4
Case 19-23711-SLM   Doc 34    Filed 05/18/21 Entered 05/18/21 12:40:29   Desc Main
                             Document      Page 4 of 4
